991 A.2d 569 (2010)
295 Conn. 924
STATE of Connecticut
v.
Willette NANCE.
Supreme Court of Connecticut.
Decided April 7, 2010.
Elizabeth M. Inkster, senior assistant public defender, and Molly H. Arabolos, assistant public defender, in support of the petition.
Harry Weller, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 119 Conn.App. 392, 987 A.2d 376 (2010), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.